Citation Nr: 1519170	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-01 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to May 1970.  He had combat service earning the Combat Action Award.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded to afford the Veteran a VA examination and opinion with regard to his bilateral hearing loss claim.  The Veteran claims that he has current bilateral hearing loss, which he attributes to his combat service.  In this regard, a VA audiological examination had been scheduled in connection with this claim; however, the March 2011 rating decision reflects that examination was cancelled because the examination notification was returned as undelivered.  Since then, the Veteran has indicated his willingness to report for an examination.  (See September 2013 statement.)  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional relevant treatment records (private or VA) he wants considered in connection with his appeal.  The identified records should be sought.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his hearing problems.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Then schedule the Veteran for a VA examination to determine the current nature and etiology of his claimed bilateral hearing loss.  The claims folder should be reviewed by the examiner. 

After examining the Veteran and undertaking any indicated tests, the examiner is asked to opine as to whether it is at least as likely as not that any current bilateral hearing loss is related to or had its onset in service.

In offering this opinion, the examiner should acknowledge and discuss the Veteran's lay statements concerning his in-service noise exposure and the onset of his symptoms.  See August 2010 Written Statement.  The examiner should also address: the Veteran's audiological test results at his August 1967 separation examination and any shifts seen from his audiological test results at his July 1963 entrance examination; his post-service work history and noise exposure (if any); the lapse in time (if any) between the Veteran's departure from service and his complaints, symptoms or diagnosis of hearing impairment; and the effect of the aging process on his hearing loss.  

All opinions expressed should be accompanied by supporting rationale.  If the examiner cannot provide an opinion without resorting to mere speculation, that should be explained.

4.  Then readjudicate the remanded claim.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




